Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 24-41 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 24, 25, and 41 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing a process 
[…] comprising:
[…]
retrieve a challenge shape problem from [a] data storage; 
retrieve a plurality of shape answer items from each of at least 50 students, wherein each of the plurality of shape answer items is a unique answer provided by one of the at least 50 students to the challenge shape problem, such that the plurality of shape answer items includes as least 50 shape answer items;
display the challenge shape problem to the assessor […];
concurrently display all the plurality of at least 50 shape answer items […] at the same time as overlays on the displayed challenge shape problem;
receive a first shape predicate from [an] assessor […] relative to the displayed challenge shape problem, wherein the first shape predicate created by the assessor comprises a first assessor answer to the challenge shape problem;
display the first shape predicate created by the assessor […] as an overlay on the displayed challenge shape problem;
evaluate each of the plurality of shape answer items relative to the first shape predicate;
assign each of the plurality of shape answer items to one of:
a first subset of selected shape answer items, and 
a first subset of unselected shape answer items; 

receive, from the assessor […], a modification to the first shape predicate;
re-assign at least some of the shape answer items from the first subset of unselected shape answer items to the first subset of selected shape answer items;
revert the transparency level of each of the shape answer items re-assigned from the first subset of unselected shape answer items to the first subset of selected shape answer items to allow for an updated visual distinction;
receive a first feedback from the assessor to be assigned to the students that provided each respective shape answer item in the first subset of selected shape answer items;
assign the first feedback to each of the students that provided each respective shape answer item in the first subset of selected shape answer items;
remove the shape answer items for which the first feedback has been assigned from the overlay […], such that remaining shape answer items are overlaid on the challenge shape problem on the electronic display;
revert the transparency level of the remaining shape answer items overlaid on the challenge shape problem […];
receive a second shape predicate from the assessor […] relative to the displayed challenge shape problem, wherein the second shape predicate created 
evaluate each of the remaining shape answer items relative to the second shape predicate;
assign each of the remaining shape answer items to one of: 
a second subset of selected shape answer items, and 
a second subset of unselected shape answer items; 
increase a transparency level of each of the remaining shape answer items in the second subset of unselected shape answer items to allow for visual distinction from the shape answer items in the second subset of selected shape answer items;
receive a second feedback from the assessor to be assigned to the students that provided each respective shape answer item in the second subset of selected shape answer items;
assign the second feedback to each of the students that provided each respective shape answer item in the second subset of selected shape answer items; and
generate a report of the students, the report indicating the feedback assigned to each student for the challenge shape problem.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “processor,” “data storage”, “electronic input device”, “electronic display”, “non-transitory computer readable storage medium”, and/or “computing device”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “processor,” “data storage”, “electronic input device”, “electronic display”, “non-transitory computer readable storage medium”, and/or “computing device”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraphs 60-69 in Applicant’s specification.

Response to Arguments
	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    248
    670
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant prior claimed, inter alia, in this regard:

    PNG
    media_image2.png
    208
    679
    media_image2.png
    Greyscale

Applicant’s prior claimed limitations, on other words, already included the concurrent display and evaluation of 50+ student answers (a “plurality of shape answer items”), however, the PTAB in its decision in Appeal 2020-001187 (“Decision”) held that such subject matter was not patent eligible under 101.  The Board referred in its Decision to Applicant’s position that its claimed invention allowed the concurrent grading of a 

    PNG
    media_image3.png
    168
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    637
    media_image4.png
    Greyscale

Decision, pages 7-8.
Applicant’s argument notwithstanding, the Board upheld the Examiner’s 101 rejection of Applicant’s claimed invention, concluding that it could be performed mentally:

    PNG
    media_image5.png
    138
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    174
    623
    media_image6.png
    Greyscale

Decision, pages 11-12.
Furthermore, the Board also specifically addressed Applicant’s argument that it was not feasible for a human being to grade a large number of student answers mentally, holding, inter alia, in this regard:

    PNG
    media_image7.png
    37
    600
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    365
    581
    media_image8.png
    Greyscale

Decision, pages 15-16.
supra, already claimed such a process prior and the PTAB held that it was, in fact, something human being were capable of mentally.  And second, because Applicant does not claim any particular way in which the student answers are graded other than for the computer program to:
evaluate each of the plurality of shape answer items relative to the first shape predicate.
In other words.  Applicant’s claims functional limitations here and does not claim any particular method or means by which this evaluation is to be performed by the computer program but, instead, claims what the result must be.  The Board also recognized this when it held that Applicant “simply recites the functional results to be achieved.”  Decision, page 19.  A human being, however, could perform this same function as the claimed computer program could, albeit not necessarily doing it in the same manner as the computer program or as quickly or efficiently.  Given that no particular method or means is claimed by which the evaluation is to be performed the human being could, for example, just visually examine each student answer one at a time relative to the first shape predicate.  There is nothing in the claim language that would prohibit such an action taking place because, as stated, there is nothing in the claim language that specifies in any regard how the computer program is to go about its task of “evaluat[ing] each of the plurality of shape answer items relative to the first shape predicate” other than simply it is a function that must be performed.  Such functional claiming of an abstract idea is not sufficient to claim patent eligible subject matter under the two-part Mayo test, however.
	Applicant further argues in this regard on page 10 of its Remarks:

    PNG
    media_image9.png
    247
    645
    media_image9.png
    Greyscale

Applicant’s argument here is not persuasive to the extent that the Board also addressed Applicant’s arguments in regard to altering the transparency levels as, likewise, being part of the claimed mental process:

    PNG
    media_image10.png
    427
    628
    media_image10.png
    Greyscale

Decision, page 12.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715